McAlvay, J.
Relators ask that a writ of mandamus issue against respondent requiring him to enter an order directing the register of the circuit court for Jackson county in chancery to issue an execution out of said court in favor of relators and against Eugene J. Weeks, Charles C. Bloomfield, and Thomas A. Wilson, executors and trustees, etc., defendants, remanded by this court to Jackson circuit court (Gaskill v. Weeks, 154 Mich. 223 [117 N. W. 647]), by a decree duly entered December 29, 1908. Later, a motion was made for a reformation and correction of said decree. This motion was denied. Gaskill v. Weeks, 156 Mich. 668 (121 N. W. 1133). Complainants having complied with the suggestions of this court as expressed in the opinion filed in the case last above cited, and having been paid their share of the cash and all costs, applied to the said circuit court for an execution against the defendants. Upon a hearing the court denied the motion to order an execution to issue. The *473amount to be distributed was found by the court to be $13,850.14. Of this amount complainants were found to be entitled to four-sevenths. “Such amount and none other ” was fixed “as the basis of the distribution.” We find no ambiguity in the decree and order above cited. No discussion is necessary. Complainant’s construction is correct. He is entitled to an execution for four-sevenths of $13,850.14 less the amount already paid. The motion to order such execution to issue should have been granted.
A writ of mandamus will issue as prayed.
Grant, Montgomery, Ostrander, and Brooke, JJ., concurred.